Citation Nr: 0620556	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
December 2001.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2005, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

In an April 2006 letter, the veteran was informed that the 
Veterans Law Judge who presided at the video hearing he had 
in April 2004 was no longer employed by the Board. Given 
such, the veteran was informed that he was entitled to 
another hearing.  The veteran has not responded within the 30 
day time limit, and thus the Board will proceed with 
adjudication of this claim.  


FINDING OF FACT

The competent medical evidence does not demonstrate that the  
veteran's service-connected maxillary sinusitis results in 
three or more incapacitating episodes per year, or more than 
six non-capacitating episodes per year.


CONCLUSION OF LAW

The schedular criteria for an initial rating greater than 10 
percent for service-connected maxillary sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In order to assign a rating greater than 10 percent for the 
veteran's service connected maxillary sinusitis, the evidence 
must show three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, DC 6513 (2005).

A rating beyond 10 percent for maxillary sinusitis is not 
warranted during the entire course of the appeal period.  In 
support of this conclusion, the Board emphasizes that there 
is no clinical or other corroborating evidence that the 
veteran experiences at least 3 incapacitating episodes of 
sinusitis per year which require prolonged antibiotic 
treatment, or more than six episodes of any kind per year 
that are characterized by headaches, pain, and purulent 
discharge, or crusting.  In this regard on VA examination in 
February 2002 the veteran's nose and sinuses were normal, and 
he reported getting infected about twice a year.  He had 
complaints of headaches and facial discomfort; however, there 
was no finding that he had any incapacitating episodes or 
that he had headache complaints for more than six episodes 
which included purulent discharge or crusting.  In addition, 
on VA examination in January 2005, the veteran's nose and 
sinuses were noted to be normal.  The veteran reported having 
40 or so flare-ups of his sinuses a year and that he last 
used antibiotics one year prior.  The CT scan was completely 
clear with the exception of a mucus retention cyst on the 
floor of the right antrum.  The examiner pointed out that 
this cyst was a variant of normal and not a cause of 
pathology or of headaches.  The examiner found that the 
veteran had allergic rhinitis, and that the 44 episodes the 
veteran reported were the result of either temperature 
induced or allergen induced turbinate tumescence which is a 
variant of normal, and he offered that to sustain 44 episodes 
of an infectious process in the course of a year defies a 
mathematical probability of ever recovering.  It was stated 
that the headaches were not related to an infectious process, 
and that the veteran has no significant persistent nasal 
drainage or purulent mucus.  

While the veteran has maintained in statements and in hearing 
testimony that he in fact experiences chronic sinusitis to 
the degree that it results in incapacitating episodes 
numbering over 30 to 40 times a year, this has not been 
supported by any medical evidence of record.  In addition, 
while the veteran has reported having sinus episodes that are 
manifested by headaches, along with discomfort, no such 
episodes have not been documented by any physician, private 
or VA, to have been incapacitating or to have occurred as 
often as required to warrant an increased rating. On the 
contrary, as noted above, a VA examiner has stated that the 
veteran's headaches are not related to any infectious 
process.  For these reasons, the service-connected chronic 
sinusitis is fully contemplated by the currently assigned 10 
percent evaluation for the entire course of the appeal 
period, and a higher evaluation is not warranted.  

In addition the Board would point out that the veteran has 
been diagnosed with allergic rhinitis.  Even under the DC 
which addresses this disorder, a rating beyond 10 percent 
would not be warranted since no polyps have been identified.  
See, 38 C.F.R. § 4.97, DC 6522 (2005).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence as 
discussed above favors a denial of the claim and there is no 
doubt to be resolved in the veteran's favor.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's January 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the July 2002 rating decision, and met the requirements noted 
above.  While the letter did not specifically state that the 
veteran provide any evidence in his possession, it did inform 
him that he could send statements or a medical opinion from 
his doctor.  He was also informed that it was his 
responsibility to support his claim with appropriate 
evidence.  That letter issue addressed the issue of 
entitlement to service connection for a sinus disorder.  The 
subsequent grant of service connection and the assignment of 
a 10 percent rating is a downstream issue.  VA's General 
Counsel issued an advisory opinion holding that separate 
notice of the VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim. VAOPGCPREC 8-2003. 

The January 2002 letter did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date for the assignment of a 
separate rating.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  That information was 
included in the July 2003 Statement of the Case, and he had 
ample time to respond to this information.  Thus, this 
veteran was not harmed by the delay in receiving that 
information.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
providing two VA examinations and a hearing before the Board.  
In addition, the veteran has not identified any records which 
could be pertinent to his claim that have not been secured.  
There is no indication that there are any outstanding records 
that are pertinent to this claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for maxillary sinusitis is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


